In an action by a real estate brokerage firm to recover a commission due from its procurement of a buyer for defendant’s home, the latter appeals from a judgment of the Supreme Court, Westchester County, entered March 10, 1975, which, after a nonjury trial, is in favor of plaintiff-respondent and against her in the amount of $6,600, the commission sought, plus interest from September 16, 1971, costs and disbursements, and dismissed her counterclaim. Judgment affirmed, with costs. We agree with the decision at Special Term that, on this record, respondent had produced a purchaser ready, willing and able to accept appellant’s terms; that the parties’ rights and liabilities were controlled by a multiple listing agreement signed by appellant on August 31, 1971; that respondent and its employees acted in good faith; and that respondent is entitled to the payment of a commission in the sum of $6,600, plus interest. We find no merit in appellant’s prolix arguments. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.